UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1586



EMPIRE FIRE AND MARINE INSURANCE COMPANY,

                                              Plaintiff - Appellant,

          versus


CONTINENTAL CASUALTY COMPANY,

                                              Defendant - Appellee,

          and

JOHN B. COLEMAN TRUCKING, LLC; TIMOTHY
THEODORE   DALE; PYLE TRANSPORT SERVICES,
INCORPORATED,

                                                          Defendants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:05-cv-00605-CCB)


Submitted:   December 7, 2006          Decided:     December 20, 2006


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul N. Farquharson, Christopher J. Lyon, Sean P. Edwards, SEMMES,
BOWEN & SEMMES, Baltimore, Maryland, for Appellant. Shannon O.
Colvin, David A. Skomba, FRANKLIN & PROKOPIK, Baltimore, Maryland,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

       This case involves an insurance coverage dispute between the

plaintiff, Empire Fire and Marine Insurance Company (Empire), and

the    defendant,    Continental   Casualty   Company   (CNA),   over   the

obligation of each carrier, if any, to indemnify and defend John B.

Coleman Trucking, LLC (Coleman Trucking) in a personal injury

action    pursuant    to   commercial   automobile   liability   policies

separately issued by Empire and CNA to Coleman Trucking.                The

personal injury action arose from an underlying automobile accident

involving a tractor-trailer owned by Coleman Trucking.

       Following discovery, CNA moved for summary judgment, and

Empire moved for partial summary judgment.        The dispositive issue

in the case is which commercial automobile liability policy was in

effect at the time of the underlying accident, the one issued by

Empire or the one issued by CNA.        In a thorough and well-reasoned

opinion, the district court concluded that only Empire’s policy was

in effect at the time of the underlying accident. Accordingly, the

district court granted CNA’s motion for summary judgment and denied

Empire’s partial motion for summary judgment.            Empire noted a

timely appeal.

       Having thoroughly reviewed the district court’s opinion and

the parties’ briefs and submissions on appeal, we conclude that the

district court did not err in granting summary judgment in favor of

CNA.    We, therefore, affirm the district court’s entry of summary


                                   - 3 -
judgment in favor of CNA on the reasoning of the district court.

Empire Fire and Marine Ins. Co. v. Continental Cas. Co., C/A No.:

CCB-05-605 (D. Md. April 12, 2006). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                              - 4 -